Citation Nr: 1725315	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  14-20 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Service connection for obstructive sleep apnea.

2.  Service connection for a neck disability.

3.  Service connection for a back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to March 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran and his spouse testified at a March 2017 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds a remand is necessary prior to adjudicating the claim on appeal to ensure that there is a complete record upon which to afford the Veteran every possible consideration and to decide his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran has not been afforded VA examinations for any of the claimed disabilities.  Under its duty to assist, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination or opinion is necessary when the evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a disability or symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with the claimant's active military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record establishes that the Veteran has a current diagnosis of obstructive sleep apnea.  See, e.g., June 2006 private treatment record; January 2013 private treatment record; June 2013 private treatment record.  The Veteran's service treatment records confirm that he sustained a head injury while in service.  See November 1961 service treatment records.  In a private treatment record dated in June 2013, Dr. A.J.T. reported that the Veteran underwent septoplasty - bilateral inferior turbinate reduction and uvulopalatopharyngoplasty to treat obstructive sleep apnea syndrome in the 1990s and opined that nasal trauma caused while the Veteran was in the service was probably the cause of the need for the surgery.

The evidence of record also establishes that the Veteran has current diagnoses of neck and back disabilities.  See, e.g., August 2001 private treatment record; September 2008 private treatment record; May 2011 private treatment record; January 2012 private treatment record.  The Veteran's service treatment records confirm that he sustained a head injury while in service, which he believes to be the source of these disabilities.  See November 1961 service treatment records.  In a March 2017 private medical opinion Dr. J.D.S. reported that he had treated the Veteran over the years for chronic neck and back pain.  The physician noted that he could not rule out that the Veteran's chronic neck and back pain were due to a concussion he sustained during his time in the military.

In light of the above facts, the Board finds that VA examinations are necessary to determine the nature and etiology of each of the Veteran's claimed disabilities.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of his current sleep apnea.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  Any test or study deemed necessary by the examiner should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion with supporting rationale as to the following:

a)  Identify with specificity all sleep disabilities which are currently manifested, or which have been manifested at any time since August 2012. 

b)  For each diagnosis, determine whether it is at least as likely as not (50 percent or better probability) that the diagnosis is etiologically related to the Veteran's active service, to include the documented in-service head injury.  See November 1961 service treatment records.

A detailed rationale, which specifically addresses the Veteran's in-service head injury, must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2.  Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of his current neck and back disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion with supporting rationale as to the following inquiries:

a)  Identify with specificity all back disabilities which are currently manifested, or which have been manifested at any time since August 2012. 

b)  Identify with specificity all neck disabilities which are currently manifested, or which have been manifested at any time since August 2012. 

c)  For each diagnosis, determine whether it is at least as likely as not (50 percent or better probability) that the diagnosis is etiologically related to the Veteran's active service, to include the documented in-service head injury.  See November 1961 service treatment records.

A detailed rationale, which specifically addresses the Veteran's in-service head injury, must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.


3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




